DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13 states “the a” which is a grammatical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2003/0164919 A1) in view of Hagiwara (US 2001/0033355 A1).

Regarding Claim 1, Oh discloses a display apparatus (Fig 4,5,6,9,10), comprising: a display panel (300) comprising a display region (region or portion of 300 at 100) and a peripheral region (region or portion of 300 at 250) adjacent to the display region and further comprising lines (220) disposed in the peripheral region, and a plurality (see Fig 5) of pads (250,251) which are respectively connected to the lines (see Fig 5), and wherein each of the pads (250,281) comprise one or more openings (252a); an electronic component (510,513) including a plurality ([0087]; “ports”) of connection pads (513) in contact with the pads (250,251); and a gap-fill layer (260) disposed between the display panel (300) and the electronic component (510,513), between the connection pads (513), between the pads (250,251), and in the openings (252a), wherein the openings (252a) of a pad (250,251) of the plurality of pads have a same shape (see Fig 6) and are arranged in a grid pattern (see Fig 6) comprising a plurality of rows (Fig 6 shows four rows) and a plurality of columns (Fig 6 shows three columns), wherein each of the plurality of rows and each of the plurality of plurality of columns comprises a plurality of the openings (see Fig 6), wherein each of the plurality of columns is arranged parallel (see Fig 9 showing column of holes substantially parallel to 513; note that the claims do not establish datums of reference to quantitively establish parallelism) to a connection pad (513) of the plurality of connection pads, and wherein the pad (513) occupies an entire space (see annotated Fig 10; AN ENTIRE SPACE) between the openings (252a) of the pad (250,251) within the grid.  
Oh does not disclose wherein each of the pads overlaps at least two pads of the connection pads, wherein each of the openings overlaps a region between the connection pads in a plan view.
Hagiwara teaches of a display apparatus (Fig 7,1-3), comprising: a display panel (1) comprising a display region (region about 5; [0056]) and a peripheral region (region about 80) adjacent to the display region and further comprising lines (portions of 9 extending towards 71 to the right of 9A-9D) disposed in the peripheral region, and pads (9; about 92A-92D) which are respectively connected to the lines (9A-9C), and wherein each of the pads comprise one or more openings (97); an electronic component (8; [0053]) including connection pads (82) the pads (9); and a gap-fill layer (6; [0055]; “ultraviolet-curing type”) disposed between the display panel and the electronic component, between the connection pads, between the pads, and in the openings, wherein each of the pads (9) overlaps (see Fig 7) at least two pads (82) of the connection pads (82), and each of the openings (97) overlaps a region between the connection pads (82) in a plan view (see hidden lines drawn between 82 and 921A,922A,923A in Fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Oh, wherein each of the pads overlaps at least two pads of the connection pads, wherein each of the openings overlaps a region between the connection pads in a plan view as taught by Hagiwara, in order to provide a collective electrical connection, allow for transmittance of signals, supply voltages, provide ground potential, provide high-voltage potential, to dive an IC, to provide an electrical and mechanical connection with increased contact area and to increase bonding strength (Hagiwara, [0002-0009,0013,0042-0045, 0049-0056,0061]) and furthermore the openings would assist to increase contact area, disperse force and prevent driving failure (Oh, [0058-0059,0094-0095]).

    PNG
    media_image1.png
    358
    644
    media_image1.png
    Greyscale

Annotated Fig 10 from Oh (US 2003/0164919 A1)

Regarding Claim 10, Oh discloses a display apparatus (Fig 4,5,6,9,10), comprising: a display panel (300) comprising a display region (region or portion of 300 at 100) and a peripheral region  (region or portion of 300 at 250) adjacent to the display region, and further comprising lines (220) disposed in the peripheral region, and a plurality (see Fig 5) of pads (250,251) which are respectively connected to the lines (see Fig 5), and wherein each of the pads (250,251) includes a plurality of openings (252a); an electronic component (510,513) including a plurality ([0087]; “ports”) of connection pads (513) electrically connected to the pads (250,251), respectively; and a gap-fill layer (260) disposed between the display panel (300) and the electronic component (510,513) and in the openings (252a), wherein the openings (252a) of a pad (250,251) of the plurality of pads have a same shape (see Fig 6) and are arranged in a grid pattern (see Fig 6) comprising a plurality of rows (Fig 6 shows four rows) and a plurality of columns (Fig 6 shows three columns), wherein each of the plurality of rows and each of the plurality of columns comprises a plurality of the openings (see Fig 6), wherein each of the plurality of columns is arranged parallel (see Fig 9 showing column of holes substantially parallel to 513; note that the claims do not establish datums of reference to quantitively establish parallelism) to a connection pad (513) of the plurality of connection pads, and wherein the pad (513) occupies an entire space (see annotated Fig 10; AN ENTIRE SPACE) between the openings (252a) of the pad (250,251) within the grid.  
Oh does not disclose wherein each of the pads overlaps a plurality of the connection pads, wherein the openings do not overlap the connection pads.
Hagiwara teaches of a display apparatus (Fig 7,1-3), comprising: a display panel (1) comprising a display region (region about 5; [0056]) and a peripheral region (region about 80) adjacent to the display region and further comprising lines (portions of 9 extending towards 71 to the right of 9A-9D) disposed in the peripheral region, and pads (9; about 92A-92D) which are respectively connected to the lines (9A-9C), and wherein each of the pads comprise one or more openings (97); an electronic component (8; [0053]) including connection pads (82) the pads (9); and a gap-fill layer (6; [0055]; “ultraviolet-curing type”) disposed between the display panel and the electronic component, between the connection pads, between the pads, and in the openings, wherein each of the pads (9) overlaps a plurality of the connection pads (82), wherein the openings (97) do not overlap the connection pads (82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Oh, wherein each of the pads overlaps a plurality of the connection pads, wherein the openings do not overlap the connection pads as taught by Hagiwara, in order to provide a collective electrical connection, allow for transmittance of signals, supply voltages, provide ground potential, provide high-voltage potential, to dive an IC, to provide an electrical and mechanical connection with increased contact area and to increase bonding strength (Hagiwara, [0002-0009,0013,0042-0045, 0049-0056,0061]) and furthermore the openings would assist to increase contact area, disperse force and prevent driving failure (Oh, [0058-0059,0094-0095]).

Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2003/0164919 A1) in view of Hagiwara (US 2001/0033355 A1) as applied to claim 1 above and further in view of Kawasaki (US 6,285,433 B1).

Regarding Claim 2, Oh in view of Hagiwara teaches the limitations of the preceding claim.
Oh does not disclose wherein the gap-fill layer has a non- conductive property and includes a photo-initiator.
Kawasaki taches of a display apparatus (Fig 2,4), wherein a gap-fill layer (23) has a non-conductive property and includes a photo-initiator (Abstract; “photo-curing resin”; Column 9, lines 11-23; “ultraviolet curing resin”; note that the claim has not explicitly claimed a chemical or specific compound, but only that the compound has the ability to initiate photocuring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Oh in view of Hagiwara, wherein the gap-fill layer has a non- conductive property and includes a photo-initiator as taught by Kawasaki, in order to reduce distortion, reduce high-processing temperatures, and allow for a lower temperature (Kawasaki, Column 3, line 50-Column 4, line 13).

Regarding Claim 3, Oh in view of Hagiwara and Kawasaki teaches the limitations of the preceding claim.
Oh further discloses the display apparatus (Fig 4,5,6,9,10), wherein the electronic component (510) further comprises a base film (film layer seen in Fig 9 at 510), and the connection pads (513) are disposed on a surface (lower surface of 510 as seen in Fig 9) of the base film, are extended in a first direction (left-right direction of Fig 5), and are arranged in a second direction (up-down direction of Fig 5) crossing the first direction.  

Regarding Claim 4, Oh in view of Hagiwara and Kawasaki teaches the limitations of the preceding claim.
Oh further discloses the display apparatus (Fig 4,5,6,9,10), wherein the openings (252a) in each of the pads (250,251) are spaced apart from each other by a specific distance (see Fig 6 showing a distance) in each of the first and second directions (see Fig 6; the directions would be along respective edges of the pad 251).  

Regarding Claim 5, Oh in view of Hagiwara and Kawasaki teaches the limitations of the preceding claim.
Oh further discloses the display apparatus (Fig 4,5,6,9,10), wherein the openings (252a) are arranged side by side in the second direction (up-down direction of Fig 5 or left-right in Fig 6).  

Claims 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2003/0164919 A1) in view of Hagiwara (US 2001/0033355 A1) and Kawasaki (US 6,285,433 B1) as applied to claims 5 and 3 above and further in view of Izumi (US 6,518,557 B1).

Regarding Claim 6, Oh in view of Hagiwara and Kawasaki teaches the limitations of the preceding claim.
Oh does not explicitly disclose the display apparatus, wherein the openings are arranged in a zigzag shape in the second direction.
Izumi teaches of a display apparatus (Fig 1-2, 11), wherein the openings (18) are arranged in a zigzag shape (see Fig 11 showing some of the openings 18 are arranged in a zig zag shape with respect to one another) in the second direction (up-down direction of Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Oh in view of Hagiwara and Kawasaki, wherein the openings are arranged in a zigzag shape in the second direction as taught by Izumi, in order to achieve diffraction of ultraviolet rays, sufficiently cure photo-curing resin, maximize openings, improve contact strength, improve distribution density of height differences, prevent degradation and improve bonding (Izumi, Column 14, line 30-Column 15, line 55) and also by providing more openings with contact areas.

Regarding Claim 7, Oh in view of Hagiwara and Kawasaki teaches the limitations of the preceding claim.
Oh does not explicitly disclose the display apparatus, wherein the openings in each of the pads are extended in the first direction and are spaced apart from each other by a specific distance in the second direction.
Izumi teaches of a display device (Fig 1,2,11) wherein openings (18) in each pad (14) are extended in a first direction (right-left direction of Fig 11) and are spaced apart (Column 14, line 30-Column 15, line 55) from each other by a specific distance in a second direction (up-down direction in Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Oh in view of Hagiwara and Kawasaki, wherein the openings in each of the pads are extended in the first direction and are spaced apart from each other by a specific distance in the second direction as taught by Izumi, in order to achieve diffraction of ultraviolet rays, sufficiently cure photo-curing resin, maximize openings, improve contact strength, improve distribution density of height differences, prevent degradation and improve bonding (Izumi, Column 14, line 30-Column 15, line 55) and also by providing more openings with contact areas.

Regarding Claim 8, Oh in view of Hagiwara, Kawasaki and Izumi teaches the limitations of the preceding claim and Oh further teaches the display apparatus (Fig 4-6), wherein widths of end portions of the pads (pad portions 12 at lower end of Fig 2) connected to the lines (line portions 12 at upper end of Fig 2) are substantially equal to widths of opposite ends of the pads (12), which are opposite to the end portions of the pads (12).

Regarding Claim 9, Oh in view of Hagiwara, Kawasaki and Izumi teaches the limitations of the preceding claim and Hagiwara further teaches the display apparatus (Fig 7), wherein widths of end portions (at 9A-9D) of the pads (9) connected to the lines (portions of 9 extending towards 71 to the right of 9A-9D) are greater than widths of opposite ends of the pads (at 921A-922C), which are opposite to the end portions of the pads.

Claims 10 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 6,285,433 B1) in view of Hagiwara (US 2001/0033355 A1) and Oh (US 2003/0164919 A1).

Regarding Claim 10, Kawasaki discloses a display apparatus (Fig 2,4), comprising: a display panel (1,2) comprising a display region (region about 9) and a peripheral region (region about 5) adjacent to the display region  (Column 2, lines 12-25; “outside the image display area of the active substrate 2”), and further comprising lines (about 7) disposed in the peripheral region, and pads (5) which are respectively connected to the lines (7), and wherein each of the pads (5); an electronic component (4) including a plurality (see Fig 2,4) of connection pads (at 12) electrically connected to the pads (5), respectively; and a gap-fill layer  (23; Column 9, lines 11-23) disposed between the display panel (1,2) and the electronic component (4), wherein each of the pads (5) overlaps a plurality of the connection pads (12; portion of 12 on one side of 21 and portion of 12 on other side of 21).
Kawasaki does not disclose wherein each of the pads comprise a plurality of openings, a gap-fill layer in the openings and the openings do not overlap the connection pads, wherein the openings of a pad of the plurality of pads have a same shape and are arranged in a grid pattern comprising a plurality of rows and a plurality of columns, wherein each of the plurality of rows and each of the plurality of columns comprises a plurality of openings, wherein each of the plurality of columns is arranged parallel to a connection pad of the plurality of connection pads, and wherein the pad occupies an entire space between the openings of the pad within the grid.
Hagiwara teaches of a display apparatus (Fig 7,1-3), comprising: a display panel (1) comprising a display region (region about 5; [0056]) and a peripheral region (region about 80) adjacent to the display region and further comprising lines (portions of 9 extending towards 71 to the right of 9A-9D) disposed in the peripheral region, and pads (9; about 92A-92D) which are respectively connected to the lines (9A-9C), and wherein each of the pads comprise one or more openings (97); an electronic component (8; [0053]) including connection pads (82) the pads (9); and a gap-fill layer (6; [0055]; “ultraviolet-curing type”) disposed between the display panel and the electronic component, between the connection pads, between the pads, and in the openings, wherein each of the pads (9) overlaps (see Fig 7) at least two pads (82) of the connection pads (82), each of the openings (97) overlaps a region between the connection pads (82) in a plan view (see hidden lines drawn between 82 and 921A,922A,923A in Fig 7) and the openings (97) do not overlap (see hidden lines drawn between 82 and 921A,922A,923A in Fig 7) the connection pads (82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Kawasaki, wherein each of the pads comprise a plurality of openings, a gap-fill layer in the openings and the openings do not overlap the connection pads as taught by Hagiwara, in order to provide a collective electrical connection, allow for transmittance of signals, supply voltages, provide ground potential, provide high-voltage potential, to dive an IC, to provide an electrical and mechanical connection with increased contact area and to increase bonding strength (Hagiwara, [0002-0009,0013,0042-0045, 0049-0056,0061]) and furthermore the openings would assist to harden a curing resin (Kawasaki, Column 9, lines 11-23).
Oh teaches of a display apparatus (Fig 4,5,6,9,10), comprising: a display panel (300) comprising a display region (region or portion of 300 at 100) and a peripheral region (region or portion of 300 at 250) adjacent to the display region and further comprising lines (220) disposed in the peripheral region, and a plurality (see Fig 5) of pads (250,251) which are respectively connected to the lines (see Fig 5), and wherein each of the pads (250,281) comprise one or more openings (252a); an electronic component (510,513) including a plurality ([0087]; “ports”) of connection pads (513) in contact with the pads (250,251); and a gap-fill layer (260) disposed between the display panel (300) and the electronic component (510,513), between the connection pads (513), between the pads (250,251), and in the openings (252a), wherein the openings (252a) of a pad (250,251) of the plurality of pads have a same shape (see Fig 6) and are arranged in a grid pattern (see Fig 6) comprising a plurality of rows (Fig 6 shows four rows) and a plurality of columns (Fig 6 shows three columns), wherein each of the plurality of rows and each of the plurality of plurality of columns comprises a plurality of the openings (see Fig 6), wherein each of the plurality of columns is arranged parallel (see Fig 9 showing column of holes substantially parallel to 513; note that the claims do not establish datums of reference to quantitively establish parallelism) to a connection pad (513) of the plurality of connection pads, and wherein the pad (513) occupies an entire space (see annotated Fig 10; AN ENTIRE SPACE) between the openings (252a) of the pad (250,251) within the grid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Kawasaki in view of Hagiwara, wherein the openings of a pad of the plurality of pads have a same shape and are arranged in a grid pattern comprising a plurality of rows and a plurality of columns, wherein each of the plurality of rows and each of the plurality of columns comprises a plurality of openings, wherein each of the plurality of columns is arranged parallel to a connection pad of the plurality of connection pads, and wherein the pad occupies an entire space between the openings of the pad within the grid as taught by Oh, in order to increase contact area, disperse force and prevent driving failure (Oh, [0058-0059,0094-0095]).

Regarding Claim 11, Kawasaki in view of Hagiwara and Oh teaches the limitations of the preceding claim and Kawasaki further discloses the display apparatus (Fig 2,4), wherein the gap-fill layer (23) has a non-conductive property and includes a photo-initiator (Abstract; “photo-curing resin”; Column 9, lines 11-23; “ultraviolet curing resin”; note that the claim has not explicitly claimed a chemical or specific compound, but only that the compound has the ability to initiate photocuring).

Regarding Claim 12, Kawasaki in view of Hagiwara and Oh teaches the limitations of the preceding claim and Kawasaki further discloses the display apparatus (Fig 2,4), wherein the pads (5) are in direct contact (see Fig 2,4; Column 7, lines 33-59) with the connection pads (12).

Regarding Claim 13, Kawasaki discloses a display apparatus(Fig 2,4), comprising: a display panel (1,2) comprising a display region (region about 9) and a peripheral region  (region about 5) adjacent to the display region (Column 2, lines 12-25; “outside the image display area of the active substrate 2”), the display panel further comprising lines (about 7) disposed in the peripheral region, and a plurality (see Fig 2) of pads (5) which are respectively connected (see Fig 4) to the lines (7); and an electronic component (4) comprising a plurality (see Fig 2) of connection pads (12), wherein the (a) plurality of connection pads (12) are disposed on the pads (5) and in contact with  (see Fig 2,4; Column 7, lines 33-59) the pads (5), respectively, wherein each of the pads (5) comprises one or more overlap regions (overlapping regions of 5 showing overlap of 5 and 12 in Fig 2(b)) that overlap the connection pads (12), and one or more non-overlap regions (portions of 5 not overlapping 12) that do not overlap the connection pads (12).  
Kawasaki does not explicitly disclose wherein each of the non-overlap regions of the pads include one or more openings, wherein the one or more openings of a pad of the plurality of pads have a same shape and are arranged in a grid pattern comprising a plurality of rows and a plurality of columns, wherein each of the plurality of rows and each of the plurality of columns comprises a plurality of the one or more openings, wherein each of the plurality of columns is arranged parallel to a connection pad of the plurality of connection pads, and wherein the pad occupies an entire space between the one or more openings of the pad within the grid.
Hagiwara teaches of a display apparatus (Fig 7,1-3), comprising: a display panel (1) comprising a display region (region about 5; [0056]) and a peripheral region (region about 80) adjacent to the display region and further comprising lines (portions of 9 extending towards 71 to the right of 9A-9D) disposed in the peripheral region, and pads (9; about 92A-92D) which are respectively connected to the lines (9A-9C), and wherein each of the pads comprise one or more openings (97); an electronic component (8; [0053]) including connection pads (82) the pads (9); and a gap-fill layer (6; [0055]; “ultraviolet-curing type”) disposed between the display panel and the electronic component, between the connection pads, between the pads, and in the openings, wherein each of the pads (9) comprises one or more overlap regions (overlapping regions of 9 showing overlap of 921A-923C and 82 in Fig 7) that overlap the connection pads (921A,922A,923A), and one or more non-overlap regions (portions of 9 not overlapping 82) that do not overlap the connection pads (82), and wherein each of the non-overlap regions (region of 9 not overlapping 82; see hidden lines drawn between 82 and 921A,922A,923A in Fig 7) of the pads include one or more openings (87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Kawasaki, wherein each of the pads comprises one or more overlap regions that overlap the connection pads, and one or more non-overlap regions that do not overlap the connection pads, and wherein each of the non-overlap regions of the pads include one or more openings as taught by Hagiwara, in order to provide a collective electrical connection, allow for transmittance of signals, supply voltages, provide ground potential, provide high-voltage potential, to dive an IC, to provide an electrical and mechanical connection with increased contact area and to increase bonding strength (Hagiwara, [0002-0009,0013,0042-0045, 0049-0056,0061]) and furthermore the openings would assist to harden a curing resin (Kawasaki, Column 9, lines 11-23).
Oh teaches of a display apparatus (Fig 4,5,6,9,10), comprising: a display panel (300) comprising a display region (region or portion of 300 at 100) and a peripheral region (region or portion of 300 at 250) adjacent to the display region and further comprising lines (220) disposed in the peripheral region, and a plurality (see Fig 5) of pads (250,251) which are respectively connected to the lines (see Fig 5), and wherein each of the pads (250,281) comprise one or more openings (252a); an electronic component (510,513) including a plurality ([0087]; “ports”) of connection pads (513) in contact with the pads (250,251); and a gap-fill layer (260) disposed between the display panel (300) and the electronic component (510,513), between the connection pads (513), between the pads (250,251), and in the openings (252a), wherein the openings (252a) of a pad (250,251) of the plurality of pads have a same shape (see Fig 6) and are arranged in a grid pattern (see Fig 6) comprising a plurality of rows (Fig 6 shows four rows) and a plurality of columns (Fig 6 shows three columns), wherein each of the plurality of rows and each of the plurality of plurality of columns comprises a plurality of the openings (see Fig 6), wherein each of the plurality of columns is arranged parallel (see Fig 9 showing column of holes substantially parallel to 513; note that the claims do not establish datums of reference to quantitively establish parallelism) to a connection pad (513) of the plurality of connection pads, and wherein the pad (513) occupies an entire space (see annotated Fig 10; AN ENTIRE SPACE) between the openings (252a) of the pad (250,251) within the grid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Kawasaki in view of Hagiwara, wherein the one or more openings of a pad of the plurality of pads have a same shape and are arranged in a grid pattern comprising a plurality of rows and a plurality of columns, wherein each of the plurality of rows and each of the plurality of columns comprises a plurality of the one or more openings, wherein each of the plurality of columns is arranged parallel to a connection pad of the plurality of connection pads, and wherein the pad occupies an entire space between the one or more openings of the pad within the grid as taught by Oh, in order to increase contact area, disperse force and prevent driving failure (Oh, [0058-0059,0094-0095]).

Regarding Claim 14, Kawasaki in view of Hagiwara and Oh teaches the limitations of the preceding claim, including openings and Kawasaki further discloses the display apparatus (Fig 2,4), further comprising a gap-fill layer (23; Column 9, lines 11-23) disposed between the display panel (1,2) and the electronic component (4), between the connection pads (12), between the pads (5), and in the openings (see Fig 6 of Hagiwara).

Regarding Claim 15, Kawasaki in view of Hagiwara and Oh teaches the limitations of the preceding claim and Kawasaki further discloses the display apparatus (Fig 2,4), wherein the gap-fill layer (23) has a non-conductive property and includes a photo-initiator (Abstract; “photo-curing resin”; Column 9, lines 11-23; “ultraviolet curing resin”; ; note that the claim has not explicitly claimed a chemical or specific compound, but only that the compound has the ability to initiate photocuring).

Regarding Claim 16, Kawasaki in view of Hagiwara and Oh teaches the limitations of the preceding claim and Kawasaki further discloses the display apparatus (Fig 2,4), wherein each of the pads (5) overlaps a plurality of the connection pads (12; portion of 12 on one side of 21 and portion of 12 on other side of 21) and Hagiwara further teaches the display apparatus (Fig 7) wherein each of the pads (9) overlaps (see Fig 7) at least two pads (82) of the connection pads (82).
Regarding Claim 17, Kawasaki in view of Hagiwara and Oh teaches the limitations of the preceding claim and Kawasaki further discloses the display apparatus (Fig 2,4), wherein the electronic component (4) further comprises a base film (Column 2, lines 22-25), and the connection pads (12) are disposed on a surface of the base film, are extended in a first direction (up and down direction as seen in Fig 2(a)), and are arranged in a second direction (multiple 12 shown in left-right direction) crossing the first direction.

Regarding Claim 18, Kawasaki in view of Hagiwara and Oh teaches the limitations of the preceding claim and Hagiwara further discloses the display apparatus (Fig 7), wherein the overlap regions (overlapping regions of 9 showing overlap of 921A-923C and 82 in Fig 7) and the non-overlap regions (region of 9 not overlapping 82; see hidden lines drawn between 82 and 921A,922A,923A in Fig 7) in each of the pads are alternately disposed in the second direction (left-right direction in Fig 7).

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 6,285,433 B1) in view of Hagiwara (US 2001/0033355 A1) and Oh (US 2003/0164919 A1) as applied to claims 18 and 14 above and further in view of Izumi (US 6,518,557 B1).

Regarding Claim 19, Kawasaki in view of Hagiwara and Oh teaches the limitations of the preceding claim.
Kawasaki does not explicitly disclose the display apparatus, wherein the openings in each of the non-overlap regions are spaced apart from each other by a specific distance in the first direction.
Izumi teaches of a display device (Fig 1,2,11) wherein openings (18) in each pads (14) are spaced apart (Column 14, line 30-Column 15, line 55) from each other by a specific distance in each of a first and second directions (see Fig 11 showing 18 are spaced apart in a direction left-right and a direction up-down), and wherein the openings (18) are spaced apart from each other by a specific distance in the first direction (left-right direction of Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Kawasaki in view of Hagiwara and Oh, wherein the openings in each of the non-overlap regions are spaced apart from each other by a specific distance in the first direction as taught by Izumi, in order to achieve diffraction of ultraviolet rays, sufficiently cure photo-curing resin, maximize openings, improve contact strength, improve distribution density of height differences, prevent degradation and improve bonding (Izumi, Column 14, line 30-Column 15, line 55) and also by providing more openings with contact areas.

Regarding Claim 20, Kawasaki in view of Hagiwara and Oh teaches the limitations of the preceding claim.
Kawasaki does not explicitly disclose the display apparatus, wherein each of the openings in each of the non-overlap regions is extended in the first direction.
Izumi teaches of a display device (Fig 1,2,11) wherein openings (18) in each pads (14) are spaced apart (Column 14, line 30-Column 15, line 55) from each other by a specific distance in each of a first and second directions (see Fig 11 showing 18 are spaced apart in a direction left-right and a direction up-down), and wherein the openings (18) are spaced apart from each other by a specific distance in the first direction (left-right direction of Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Kawasaki in view of Hagiwara and Oh, wherein each of the openings in each of the non-overlap regions is extended in the first direction as taught by Izumi, in order to achieve diffraction of ultraviolet rays, sufficiently cure photo-curing resin, maximize openings, improve contact strength, improve distribution density of height differences, prevent degradation and improve bonding (Izumi, Column 14, line 30-Column 15, line 55) and also by providing more openings with contact areas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896